Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), entered into
on September 27, 2013 (the “Effective Date”), is by and among, LIN Media LLC, a
Delaware limited liability company (“Parent”), and LIN Television Corporation, a
Delaware corporation with its headquarters in Providence, Rhode Island, and a
wholly-owned subsidiary of the Parent (the “Company” and, together with Parent,
the “LIN Companies”), and Vincent L. Sadusky, an individual residing in the
state of Florida (the “Executive”).

 

RECITALS:

 

WHEREAS, as of the date hereof, the Executive serves as President and Chief
Executive Officer of Parent and President and Chief Executive Officer of the
Company pursuant to an Employment Agreement, dated as of November 1, 2006, as
amended (the “Prior Employment Agreement”);

 

WHEREAS, the parties hereto desire that Executive continue to be employed by
Parent as its President and Chief Executive Officer and by the Company as its
President and Chief Executive Officer; and

 

WHEREAS, the parties hereto desire to amend and restate the Prior Employment
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.              Employment.  The Company shall employ Executive and Executive
hereby agrees to serve the LIN Companies on the terms and conditions set forth
herein.

 

2.              Service Period.  The term of this Agreement and Executive’s
employment hereunder (the “Service Period”) shall be deemed to have commenced as
of the Effective Date and shall continue thereafter until the effective date of
termination pursuant to the terms and subject to the conditions of this
Agreement.

 

3.              Position and Duties.

 

(a)         During the Service Period, Executive shall serve as President and
Chief Executive Officer, reporting only to the board of directors of Parent (the
“Board of Parent”) in his capacity as President and Chief Executive Officer of
Parent and Company and, subject to the LIN Companies’ respective Certificate of
Formation, Certificate of Incorporation, Limited Liability Company Agreement and
By-Laws, shall have such authority as may be granted from time to time by the
respective boards of directors and as otherwise is inherent in such positions. 
In addition, Executive shall provide services to any other subsidiary of Parent,
without additional compensation, as determined by the Board of Parent.

 

(b)         At all times during the Service Period, Parent shall (i) use its
best efforts to have Executive nominated for a seat on the Board of Parent as a
member of the

 

--------------------------------------------------------------------------------


 

management slate therefor, and (ii) cause Executive to be appointed to the board
of directors of the Company.

 

4.              Attention and Effort.  Executive covenants and agrees, at all
times during the Service Period, to devote his full business-time efforts,
energies and skills to his duties as President and Chief Executive Officer of
the LIN Companies, to serve each of the LIN Companies diligently and to the best
of Executive’s ability and at all times to act in compliance with the rules,
regulations, policies and procedures of the LIN Companies as shall be in effect
from time to time.  Executive further covenants and agrees that he will not,
directly or indirectly, engage or participate in any other business, profession
or occupation for compensation or otherwise at any time during the Service
Period which conflicts with the business of the LIN Companies, without the prior
written consent of the Board of Parent; provided, that nothing herein shall
preclude Executive from accepting appointment to or continuing to serve on any
board of directors or trustees of any charitable or not-for-profit organization
or from managing his personal, financial or legal affairs; provided, in each
case, and in the aggregate, that such activities do not materially conflict or
interfere with the performance of Executive’s duties hereunder or conflict with
Sections 10, 11 or 12 of this Agreement in any material respect.

 

5.              Compensation and Other Benefits.

 

(a)                                 During the Service Period, Executive shall
be paid by the Company an annual base salary of Six Hundred Ninety Thousand
Dollars ($690,000), as may be increased from time to time (“Base Salary”),
payable in accordance with the Company’s normal payroll practices.  The Base
Salary shall be reviewed by the Compensation Committee of the Board of Parent
(“Compensation Committee”) no less often than once each calendar year and may be
increased, but not decreased, based upon such a review.

 

(b)                                 With respect to the fiscal year of the
Company that commenced January 1, 2013, and each subsequent fiscal year of the
Company during the Service Period, Executive shall be eligible to receive, in
addition to the Base Salary described above, an annual bonus payment (a
“Performance Bonus”) in an amount up to Seven Hundred Thirty Five Thousand
Dollars ($735,000) for such year (a “Performance Bonus Amount”).  The amount of
the Performance Bonus, if any, with respect to any fiscal year during the
Service Period shall be determined by December 31 of such year, or as soon
thereafter as practicable, and shall be paid in cash no later than March 15 of
the subsequent calendar year.  The amount of the Performance Bonus, if any, for
any fiscal year during the Service Period shall be calculated as the sum of
Sections 5(b)(i) and 5(ii) below:

 

(i)                                     Executive shall be eligible to receive a
bonus payment calculated as set forth in this paragraph (i) using a baseline
bonus amount equal to sixty percent (60%) of the Performance Bonus Amount (the
“Results Bonus Base Amount”).  The amount of the bonus awarded to Executive, if
any, under this paragraph (i) shall be an amount calculated as a percentage of
the Results Bonus Base Amount (the “Results Bonus Percentage”).  The Results
Bonus Percentage shall be the percentage set forth on Schedule 5(b) hereto that
corresponds to the respective percentage by which Parent has achieved the
approved budgeted EBITDA established by the Board of Parent for the applicable
year.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Executive shall be eligible to receive a
bonus payment in an amount up to forty percent (40%) of the Performance Bonus
Amount, which bonus payment, if any, shall be determined by the Compensation
Committee, based upon its assessment of such factors as it may determine to be
relevant, which may include the performance of the LIN Companies and Executive,
general business conditions, and the relative achievement by Executive or the
LIN Companies of any goals established by the Board of Parent or the
Compensation Committee.

 

6.              Benefits and Expenses.  Executive shall receive from the Company
such other benefits as may be granted to senior management of the Company
generally, including health, dental, life and disability insurance and vacation
benefits.  In addition, Executive shall be provided with an automobile allowance
in accordance with the Company’s then-current plan.  The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses which
Executive may incur in regard to the business of Company or Parent, in
accordance with and subject to the limitations of the Company’s standard
practices and policies and Executive’s presentation of such documents and
records as Company shall require to substantiate such expenses.

 

7.              [Intentionally omitted]

 

8.              Termination.  The employment of Executive hereunder may be
terminated as follows:

 

(a)         By the LIN Companies for “Cause.”  Subject to such other terms of
this Agreement, the LIN Companies may terminate the employment of Executive
hereunder for “Cause” by action of the Board of Parent if the Executive:

 

(i)                                     has been convicted of, or entered a
pleading of guilty or nolo contendre (or its equivalent in the applicable
jurisdiction) to any criminal offense (whether or not in connection whether the
performance by Executive of his obligations and duties under this Agreement),
excluding offenses under road traffic laws, or misdemeanor offenses, that are
subject only to a fine or non-custodial penalty;

 

(ii)                                  has committed an act or omission involving
dishonesty or fraud;

 

(iii)                               has willfully refused or willfully failed to
perform his obligations and duties under this Agreement or the duties properly
assigned to him in accordance with the terms and conditions of this Agreement,
and Executive has the physical capacity to perform such obligations or duties;
or

 

(iv)                              has engaged in gross negligence or willful
misconduct with respect to any of the LIN Companies or any of their affiliates
or subsidiaries.

 

(b)         By the LIN Companies “Without Cause.”  The LIN Companies may
terminate the employment of Executive hereunder at any time, in Parent’s sole
discretion, for any

 

3

--------------------------------------------------------------------------------


 

reason whatsoever or for no reason, which termination shall constitute a
termination “Without Cause.”

 

(c)          By Executive for Good Reason.  Executive may terminate his
employment hereunder in the event of any of the following (each of which shall
constitute “Good Reason”) and the LIN Companies shall have failed to have
reasonably remedied such condition within thirty (30) days following written
notice from Executive setting forth in reasonable detail the condition giving
rise to such Good Reason:

 

(i)                                     either of the LIN Companies fails to
perform its respective obligations or breaches any of its covenants or
warranties under this Agreement;

 

(ii)                                  the relocation of Executive’s primary
office to a location that is more than thirty-five (35) miles from the Company’s
headquarters in Austin, Texas; or

 

(iii)                               the Board of Parent or the board of
directors of the Company approves, without Executive’s consent or for reasons
other than those set forth in Section 8(a), (A) a reduction in Executive’s Base
Salary, the Performance Bonus Amount or the Results Bonus Base Amount, or
(B) the assignment to Executive of any duties inconsistent in any material
respect with, or effect a material diminution of, Executive’s duties, titles,
offices, or responsibilities with the Parent or the Company, or any demotion of
Executive from, or any failure to reelect or reappoint Executive to any of such
positions (except in connection with the termination of Executive’s employment
for disability or Cause or as a result of Executive’s death); provided, however,
that with respect to the foregoing clause (B) if subsequent to a Change in
Control (as hereinafter defined in Section 24), Executive maintains over the
business of the Company substantially the same authority and responsibility with
respect thereto that he held prior to such Change in Control, the requirement
that the Executive report to officers or the board of parent companies, or a
change in the title of Executive, shall not of itself constitute “Good
Reason.”   Notwithstanding the foregoing, the foregoing clause (B) of this
paragraph (iii) shall not apply to Executive’s duties, title, office,
responsibilities or status as a director of the Company or Parent.

 

(d)         By Executive Without Good Reason.  Executive may terminate his
employment hereunder at any time, for any reason, upon giving to the LIN
Companies thirty (30) days’ written notice of termination of Executive’s
employment hereunder pursuant to this Section 8(d) (“Notice of Resignation”),
during which notice period Executive’s employment and performance of services
will continue; provided, however, that Parent may, upon notice to Executive and
without reducing Executive’s compensation during such period, excuse Executive
from any or all of his duties during such period.  The effective date of the
termination of Executive’s employment hereunder shall be the date specified in
the Notice of Resignation delivered in accordance with this Section 8(d).

 

(e)          Automatic Termination Upon Death or Disability.  Executive’s
employment hereunder shall terminate automatically upon the death or “total
disability” of Executive.  The term “total disability” as used herein shall mean
Executive’s inability, with or without reasonable accommodations, to perform the
duties of Executive contemplated by Section 3 hereof for a period of, or periods
aggregating, six (6) months in any twelve (12) month period

 

4

--------------------------------------------------------------------------------


 

as a result of physical or mental illness, loss of legal capacity or any other
cause beyond Executive’s control, unless Executive is granted a leave of absence
by the Board of Parent.  All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and a majority of the members of the Nominating and Corporate
Governance Committees of the Board of Parent.  Executive and the LIN Companies
hereby acknowledge that Executive’s ability to perform the duties set forth in
Section 3 hereof is of the essence of this Agreement.  Termination under this
Section 8(e) shall be deemed to be effective (i) as of the time of Executive’s
death or (ii) immediately upon determination of Executive’s total disability, as
defined above, by a physician mutually agreeable to Executive and the Board of
Parent.

 

9.              Severance for Termination Without Cause or Resignation With Good
Reason.

 

(a)         Subject to the terms and conditions of this Section 9 set forth
below, solely in the event that Executive’s employment hereunder is terminated
(y) by the LIN Companies Without Cause pursuant to the terms and subject to the
conditions of Section 8(b) hereof; or (z) by Executive with Good Reason pursuant
to the terms and subject to the conditions of Section 8(c) hereof, then:

 

(i)                                     The Company shall pay to Executive a
severance payment (the “Severance Payment”) in an amount equal to the sum of
(A) Executive’s Base Salary in effect at the time of such termination and
(B) the amount, if any, of the Performance Bonus for the fiscal year prior to
the year in which such termination occurs; provided, however, that if such
termination occurs prior to Executive’s employment for a full fiscal year (or no
Performance Bonus was payable for the fiscal year prior to the year in which
such termination occurs due to failure to satisfy the conditions set forth in
Section 5(b)), the payment under this clause (B) shall be the maximum
Performance Bonus to which Executive would be entitled for the fiscal year in
which Executive’s employment terminates, had Executive remained employed with
the Company (the “Post-Termination Bonus”).  The Severance Payment shall be due
and payable in cash in twenty-six (26) substantially equal payments following
such termination; provided, however, that payment of the portion of the
Severance Payment comprised of the Post-Termination Bonus may be delayed as
necessary until the Board of Parent has determined the amount of such
Post-Termination Bonus, in which case such Post-Termination Bonus shall be
payable in cash in substantially equal installments to be paid with the
remaining payments of the Severance Payment.  The first installment in respect
of Executive’s Severance Payment shall be paid on the first regular payroll date
on or following the date on which you deliver to the Company an executed Release
(as defined below) and the release becomes irrevocable (the “Release Date”),
with each such installment that would have been paid on the regular payroll
dates of the Company during the period following the date of termination and the
Release Date also paid to the Executive on the Release Date; provided, however,
that, if the period during which Executive is entitled to execute and deliver
the Release to the Company straddles two calendar years, subject to Executive
delivering to the Company an executed and irrevocable Release, the first payment
of the Severance Payment shall paid on the first regular payroll date following
the Release Date during the second calendar year.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  In addition, during the twelve-month
period following a termination giving rise to the Severance Payment (the
“Benefits Continuation Period”), the Company shall continue to pay, or reimburse
Executive for, the employer’s normal portion of the costs of Executive’s health
and dental insurance premiums in an amount consistent with that paid on the date
of termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation.  If Executive chooses to receive COBRA coverage
from the Company’s group health plans during this twelve-month period, such
coverage shall count toward the maximum coverage period permitted under such
plan.

 

(b)         Subject to the terms and conditions of this Section 9, solely in the
event that Executive’s employment hereunder is terminated (y) by the LIN
Companies Without Cause pursuant to the terms and subject to the conditions of
Section 8(b) hereof; or (z) by Executive with Good Reason pursuant to the terms
and subject to the conditions of Section 8(c) hereof, in each case during the
period beginning on the date that is thirty (30) days prior to execution of a
definitive agreement which, if consummated will result in a Change in Control,
subject to consummation of such Change in Control, and ending on the twenty-four
(24) month anniversary of the date on which a Change in Control is consummated
(the “Change in Control Protection Period”), then Executive shall be eligible to
receive the payments and benefits described in Section 9(a) above, subject to
the terms and conditions described in Section 9(a); provided, however, that for
purposes of this Section 9(b), (i) “Severance Payment” shall mean the product of
(A) the Severance Payment as defined in Section 9(a)(i) and (B) two (2);
(ii) the Severance Payment shall be paid in a single lump sum payment on the
Release Date; and (iii) “Benefits Continuation Period” shall mean the 24-month
period following a termination giving rise to the Severance Payment.

 

(c)          The payment of the Severance Payment and the provision of the
benefits described in this Section 9 are expressly contingent on Executive’s
execution of a standard severance and release agreement containing only a
release of any and all claims by him against the LIN Companies and all
predecessors, successors, affiliates and subsidiaries thereof, except for claims
relating to (i) the Severance Payment and other post-employment payments and
benefits due pursuant to the terms and subject to the conditions of this
Agreement; (ii) claims for benefits under the employee benefit plans of the LIN
Companies in which Executive participates, and (iii) claims for indemnification
or insurance, if applicable, arising following his employment)(a “Release”). 
The Company shall have no obligation to make payments or provide benefits to or
on behalf of the Executive under this Section 9 unless, following delivery by
Executive of the executed Release to the Company, the period to revoke the
Release under applicable law shall have expired by the thirtieth (30th) day or
the sixtieth (60th) day following the date of termination of Executive’s
employment, as designated by the Company on the date of Executive’s termination
of employment.  Notwithstanding anything to the contrary contained herein,
Employer retains the right to terminate the initiation or continuation of the
Severance Payment and other benefits described in this Section 9 and to recover
from Executive any and all amounts previously paid (as well as to pursue any
other remedies available at law or in equity) if it discovers that Executive
engaged in any fraud, theft, embezzlement, serious or substantial misconduct
materially injuring the LIN Companies’ reputation, or gross negligence while
employed by the Company or if Executive materially breaches this Agreement,
including any breach by Executive of his obligations and covenants under
Sections 10, 11, or 12 hereof.

 

6

--------------------------------------------------------------------------------


 

(d)         Subject to such adjustments as may be necessary with respect to the
Post-Termination Bonus as set forth in Section 9(a)(i), all payments made under
this Section 9 shall be made to Executive at the same interval as payments of
salary were made to Executive immediately prior to termination.  Notwithstanding
the foregoing or anything to the contrary contained herein, if the Company
determines that Executive is a “Specified Employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, or any successor
thereto or as such may be amended hereafter, and the regulations and guidance
promulgated thereunder to the extent applicable (“Section 409A”), then to the
extent necessary to satisfy the requirements of Section 409A, any portion of the
severance compensation under this Section 9 that shall constitute deferred
compensation within the meaning of Section 409A shall not be due and payable to
Executive until the date that is six (6) months after the date of termination,
if necessary to avoid tax penalties under Section 409A.  In the event of such
delay in payment, on the day following the expiration of such six month period
Executive shall be paid the delayed portion of the severance compensation plus
interest for the period of such delay, which interest shall be calculated at a
rate equal to the interest rate then earned by the LIN Companies’ excess cash
balances on bank deposit.

 

(e)          Upon the termination of Executive’s employment hereunder for any
reason (including for Cause or without Good Reason, or upon Death or Disability
pursuant, respectively, to Sections 8(a), 8(d) and 8(e)), Executive shall not be
entitled to any payments hereunder, except (y) as expressly provided in
Section 9(a) (with respect to termination without Cause or resignation with Good
Reason), or (z) for any Accrued Obligations.  For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (i) any portion of Executive’s
accrued but unpaid Base Salary through the date of death or termination of
employment, as the case may be; (ii) any accrued but unpaid vacation or expense
reimbursements; (iii) any then earned but unpaid Performance Bonus with respect
to the fiscal year preceding the fiscal year in which the termination occurs;
(iv) any (A) Performance Bonus for the fiscal year in which the termination
occurs, as applicable, pro-rated for service through the date of termination
(and, if not determined as of the date of termination, such payment, if any, to
be due and payable reasonably following the determination of such amounts, but
in no event later than March 15 of the year following the year in which the date
of termination occurs) or (B) Performance Bonus earned for that year if
termination occurs at the end of the year but prior to payment; provided,
however, Executive shall receive no payment under (A) or (B) upon a termination
by the LIN Companies for Cause; and (v) any compensation previously earned but
deferred by Executive (together with interest, to the extent and in the manner
applicable pursuant to terms and subject to the conditions of Section 9(d))
prior to the date of termination that has not yet been paid.  Except as set
forth in clause (iv) above, the Company shall pay to Executive any Accrued
Obligations in a lump sum immediately following any termination of employment.

 

10.                               Non-Disclosure.

 

(a)         Executive acknowledges that during the period of his employment with
the Company prior to the Effective Date, he has had, and thereafter during the
Service Period, he will have, access to trade secrets and other confidential or
proprietary information of the LIN Companies and their respective affiliates and
subsidiaries (“Confidential Information”).  Executive acknowledges that as used
herein, Confidential Information includes, but is not limited to, all methods,
processes, techniques, practices, pricing information, billing

 

7

--------------------------------------------------------------------------------


 

histories, customer lists or requirements, employee lists, salary information,
personnel matters, financial data, operating results, plans, contractual
relationships, projections for new business opportunities for new or developing
businesses, research, reports, and technological innovations in any stage of
development.  Confidential Information also includes, but is not limited to, all
notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of the LIN Companies or any of its respective affiliates or
subsidiaries.  Notwithstanding the foregoing, Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public or the LIN Companies’ respective competitors by either of the LIN
Companies (except where such public disclosure has been made by Executive or
another without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.

 

(b)         Executive agrees that, both during the Service Period and after the
termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the LIN
Companies or to the extent required by law.

 

(c)          All Confidential Information is, and shall remain, the exclusive
property of the LIN Companies, and Executive hereby covenants and agrees that he
shall promptly return all such information to the LIN Companies upon termination
of this Agreement or at any other time when requested by the LIN Companies.

 

11.                               Non-Competition.

 

(a)         During the Service Period and for one (1) year after the termination
of Executive’s employment hereunder for any reason, whether with or Without
Cause or whether upon resignation with or without Good Reason, Executive shall
not Compete (as hereinafter defined) with any material business then conducted
by the LIN Companies or their respective affiliates or subsidiaries
(collectively, “LIN”) without the prior written consent of the LIN Companies;
except that, notwithstanding this Section 11, Executive may perform any duties
on behalf of the LIN Companies as the Board of Parent shall approve and direct. 
For purposes of this Agreement, the term “Compete” shall mean engaging in a
business as a more than five percent (5%) stockholder or other holder of a five
percent (5%) or greater equity interest of any Person (as hereinafter defined in
Section 24) (whether direct or indirect, including the right to acquire such
percentage equity interest), as an employee, a partner, an agent, a consultant,
or any other individual representative capacity of, to or for any Person, as an
officer of any Person, or a member of the board of directors, board of managers,
or other managing body of such Person (unless Executive’s duties,
responsibilities, and activities, including supervisory activities, for or on
behalf of such Person or in such business are not related in any way to such
“competitive” activity) if it involves:

 

(i)                                     owning or Managing (as defined below in
Section 24) one or more local television stations in any designated market area
in which the Company or any

 

8

--------------------------------------------------------------------------------


 

direct or indirect subsidiary thereof (a “Subsidiary”) owns or Manages, one or
more local television stations (the “Restricted Markets”); or

 

(ii)                                  rendering services or advice pertaining to
the business or operation of television stations in a Restricted Market, or on
behalf of, any Person which is in competition with the Company or any of its
affiliates or subsidiaries.

 

(b)         Upon and subject to reasonable notice and information being provided
to the LIN Companies by Executive prior to Executive’s entering into a position
or association which may cause Executive to engage in activities in breach of
paragraph (a) above, Parent will conduct a timely review of such proposed
position or association and notify Executive in writing regarding Parent’s view
as to whether Executive will thereby breach the terms and conditions of
paragraph (a) above.

 

12.                               Non-Solicitation.  Executive agrees that,
during the twelve (12) month period immediately following termination of
Executive’s employment hereunder, for whatever reason, with or without Cause or
whether resignation with or without Good Reason, Executive shall not directly or
indirectly solicit, influence or entice, or attempt to solicit, influence or
entice, or hire any executive, employee, or consultant of LIN to cease his
relationship with LIN or solicit, influence, entice or in any way divert any
customer, distributor, partner, joint venturer or supplier of LIN to terminate
such person’s relationship with LIN, in order to be employed by or do business
with a Person that Competes with the LIN Companies or with any other entity that
derives benefit from the production, marketing, broadcasting or other
distribution or syndication of products, services, programs or other content
that compete with products then produced or services, programs or other content
then being provided, marketed, broadcast, distributed or syndicated by LIN or
the feasibility for production of which LIN is then actually studying or is
preparing to market or is developing; provided, however, that this Section 12
shall apply only within the geographic area set forth in Schedule 12 hereto.

 

13.                               Acknowledgment of Restrictive Covenants. 
Executive acknowledges that the covenants specified in Sections 10, 11, 12, and
15 hereof (collectively, the “Protective Provisions”) contain reasonable
limitations as to time, geographic area, and scope of activities to be
restricted and that such promises do not impose a greater restraint on Executive
than is necessary to protect the goodwill, Confidential Information, trade
secrets, customer and employee relations, and other legitimate business
interests of the LIN Companies.  Executive also acknowledges and agrees that any
violation of the covenants set forth in the Protective Provisions would bestow
an unfair competitive advantage upon any Person, which might benefit from such
violation, and would necessarily result in substantial and irreparable damage
and loss to the LIN Companies.

 

9

--------------------------------------------------------------------------------


 

14.                               No Inconsistent Obligation.  In order to
induce the LIN Companies to enter into this Agreement, Executive represents and
warrants to each of the LIN Companies that neither the execution nor the
performance of this Agreement by Executive will violate or conflict in any way
with any other agreement to which Executive may be bound, or with any other
duties imposed upon Executive by corporate or other statutory or common law.

 

15.                               Intellectual Property.  Executive and the LIN
Companies hereby covenant and agree that all intellectual property of any kind,
whether now or later created, developed or produced, developed by Executive,
whether directly or indirectly, in connection with services rendered by
Executive for or on behalf of the LIN Companies, or from the use of premises or
property owned, leased, licensed or contracted for by the LIN Companies, both
prior to and subsequent to the date of this Agreement, or otherwise developed by
Executive during the Service Period which is in any way related to the Company’s
business, as conducted or proposed to be conducted, shall be the property of the
Company.  Executive hereby assigns to the Company any and all rights and
interests he now has or may hereafter acquire in and to such intellectual
property.

 

16.                               Notice.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery
when delivered by hand, (b) on the date of transmission when sent by facsimile
transmission during normal business hours with telephone confirmation of
receipt, (c) one day after dispatch when sent by reputable overnight courier
maintaining records of receipt, or (d) three days after dispatch when sent by
registered or certified mail, postage prepaid, return receipt requested, all
addressed as set forth on Schedule 16 attached hereto or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

 

17.                               Injunctive Relief; Cumulative Rights.  The
parties agree that, without limitation of the rights of the LIN Companies with
respect to any other breach of this Agreement, the harm to each of the LIN
Companies arising from any breach by Executive of the Protective Provisions
could not adequately be compensated for by monetary damages, and accordingly
each of the LIN Companies shall, in addition to any other remedies available to
it at law or in equity, be entitled to seek and, if so ordered by a court of
competent jurisdiction, obtain, preliminary and permanent injunctive relief
against such breach.  Executive agrees that the various provisions of this
Agreement shall be construed as cumulative, and no one of them is exclusive of
the other, or exclusive of any rights allowed by law.

 

18.                               Withholding.  Anything in this Agreement to
the contrary notwithstanding, all payments required to be made by the Company
hereunder to Executive shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it is legally required
to withhold pursuant to any applicable law or regulation.  In lieu of
withholding such amounts, in whole or in part, the Company may, in its sole
discretion, accept other provisions for payment of taxes and withholdings as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold have been satisfied.

 

10

--------------------------------------------------------------------------------


 

19.                               No Waiver.  No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Executive and such officer or director as may
be specifically designated by the Company.  No waiver by either party hereto at
any time of any breach by the other party hereto of any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or at any prior
or subsequent time.  Except where the context otherwise requires, wherever used
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense.

 

20.                               Severability.  If any covenant or provision
hereof is determined to be void or unenforceable in whole or in part, it shall
not be deemed to affect or impair the invalidity of any other covenant or
provision, each of which is hereby declared to be separate and distinct.  If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.  If any provision of
this Agreement is declared invalid or unenforceable for any reason other than
overbreadth, the offending provision will be modified so as to maintain the
essential benefits of the bargain among the parties hereto to the maximum extent
possible, consistent with law and public policy.

 

21.                               Amendment.  No amendment, modification,
waiver, termination or discharge of any provision of this Agreement, or consent
to any departure therefrom by either party hereto, shall in any event be
effective unless the same shall be in writing, specifically identifying this
Agreement and the provision intended to be amended, modified, waived, terminated
or discharged and signed by each of the LIN Companies and Executive, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
it is given.  No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by each of the LIN
Companies and Executive.

 

11

--------------------------------------------------------------------------------


 

22.                               Choice of Law and Forum.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of Rhode
Island.  Employee hereby (a) submits to personal jurisdiction in the State of
Rhode Island for any action arising out of or in connection with this Agreement;
(b) waives any and all personal rights under the laws of any state to object to
jurisdiction within the State of Rhode Island; and (c) agrees that for any cause
of action arising out of or in connection with this Agreement, venue is solely
proper in any state or federal court within Rhode Island.

 

23.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

24.                               Certain Definitions.  The capitalized terms
contained and used in this Agreement which are defined below shall have the
respective meanings ascribed to them as follows:

 

(a)         “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)                                     any sale, lease, exchange, or other
transfer (in one transaction or series of related transactions) of all or
substantially all of the assets of Parent to any Person or group of related
Persons for purposes of Section 13(d) of the Exchange Act, other than one or
more members of the Shareholder Group;

 

(ii)                                  a majority of the Board of Parent shall
consist of Persons who are not Continuing Directors;

 

(iii)                               the acquisition by any Person or Group
(other than (A) one or more members of the Shareholder Group or (B) with respect
to a transferee of Class C common shares representing limited liability company
interests in Parent, (1) one or more members of the Shareholder Group or (2) any
Person approved by an affirmative vote of no less than two-thirds of the
disinterested members of the Board of Parent) of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of Parent;

 

(iv)                              the acquisition by any Person or Group of
limited liability company interests of Parent representing in the aggregate more
than 40% of such limited liability company interests that are issued and
outstanding and, as of the time of such acquisition, no other Person or Group
holds, in the aggregate, a greater number of such limited liability company
interests;

 

(v)                                 any sale, lease, exchange, or other transfer
(in one transaction or series of related transactions) of all or substantially
all of the assets of the Company to any Person or group of related Persons for
purposes of Section 13(d) of the Exchange Act, other than to (A) a wholly-owned
subsidiary of Parent or the Company or (B) one or more members of the
Shareholder Group; or

 

12

--------------------------------------------------------------------------------


 

(vi)                              Parent shall cease, whether directly or
indirectly through one or more wholly-owned subsidiaries, to have the power to
vote or direct the voting of securities having more than 50% of the ordinary
voting power for the election of directors of the Company.

 

(b)         “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations or other guidelines of general applicability promulgated
thereunder.

 

(c)          “Continuing Directors” shall mean any Person who (i) was a member
of the Board of Parent on the Effective Date, (ii) is thereafter nominated for
election or elected to the Board of Parent with the affirmative vote of a
majority of the Continuing Directors who are members of such Board of Parent at
the time of such nomination or election, or (iii) is a member of the Board of
Parent and also a member of the Shareholder Group.

 

(d)         “Group” means any group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended.

 

(e)          “Manage” (or “Managing”) means with respect to the business or
operation of a television station, (i) the provision of management services,
(ii) the right to program, or select a substantial portion of the programming
of, such station, including through a local marketing agreement, time brokerage
agreement, joint sales agreement, shared services agreement, or other similar
agreements (collectively, a “Services Agreement”), or (iii) the sale of, or the
right to sell, the advertising of such station through a Services Agreement.

 

(f)           “Person” shall mean an individual, a corporation, limited
liability company, a partnership, an association, a trust or any other entity or
organization, including any other form of business entity or any government or
political subdivision or an agency or instrumentality thereof.

 

(g)         “Shareholder Group” shall mean HM Capital Partners, LLC, and any
Person controlling, controlled by or under common control with it.

 

25.                               Interpretation.  The headings in this
Agreement are inserted for convenience only and shall not constitute a part
hereof.  Except where the context requires otherwise, whenever used in this
Agreement, the singular includes the plural, the plural includes the singular,
the use of any gender is applicable to all genders and the word “or” has the
inclusive meaning represented by the phrase “and/or.”  The words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”  A reference in this Agreement to a Section, Paragraph, Exhibit or
Schedule is to the referenced Section, Paragraph, Exhibit or Schedule of this
Agreement.  The wording of this Agreement shall be deemed to be the wording
mutually chosen by the parties and no rule of strict construction shall be
applied against any party.  Unless expressly provided otherwise, all dollar
figures in this Agreement are in the currency of the United States of America.

 

26.                               Survival.  The expiration or termination of
this Agreement shall not relieve any party of any obligations that may have
accrued hereunder prior to such expiration or termination.  The provisions of
Sections 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, and 20 shall survive

 

13

--------------------------------------------------------------------------------


 

the expiration or termination of this Agreement except as otherwise specifically
provided in such Sections.

 

27.                               Assignment.  The terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the LIN Companies
and each of its respective successors and assigns.  Notwithstanding the
foregoing or anything to the contrary contained herein, this Agreement may not
be assigned by the LIN Companies without Executive’s prior written consent
unless the LIN Companies retain join and several liability with any LIN Company
assignee for the financial obligations under this Agreement.  This Agreement may
not be assigned, in whole or in part, by Executive without the written consent
of each of the LIN Companies.

 

28.                               Indemnification.  At all times during and
after the Service Period the LIN Companies shall indemnify Executive pursuant to
the terms and subject to the conditions of the certificate of formation,
certificate of incorporation, limited liability company agreement and bylaws,
respectively, of each of the LIN Companies, as such are in effect as of the
Effective Date.  Executive shall have the benefit of continuing directors’ and
officers’ insurance coverage at levels no less favorable than those in effect
from time to time for members of the Board of Parent and the board of directors
of the Company and other members of the LIN Companies’ senior management.

 

29.                               [Intentionally omitted]

 

30.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.  Each party
hereto will receive by delivery or by facsimile or other electronic transmission
a duplicate original of the Agreement executed by each party, and each party
agrees that the delivery of the Agreement by facsimile or other electronic
transmission will be deemed to be an original of the Agreement so transmitted.

 

31.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior oral or written agreements, commitments
or understandings with respect to the matters provided for herein, including the
Prior Employment Agreement, which Prior Employment Agreement is hereby
terminated.

 

32.                               Section 409A of the Code.

 

(a)         The parties hereto agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A.  In no event whatsoever will the LIN
Companies be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A or any damages for failing to comply
with Section 409A.

 

14

--------------------------------------------------------------------------------


 

(b)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)          With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.

 

(d)         For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

[The remainder of this page is intentionally blank; signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ VINCENT L. SADUSKY

 

VINCENT L. SADUSKY

 

 

 

 

 

LIN MEDIA LLC

 

 

 

By:

/s/ DENISE M. PARENT

 

Name:  Denise M. Parent

 

Title:  Senior Vice President Chief Legal Officer
General Counsel and Secretary

 

 

 

 

 

 LIN TELEVISION CORPORATION

 

 

 

By:

/s/ DENISE M. PARENT

 

Name:  Denise M. Parent

 

Title:  Senior Vice President Chief Legal Officer
General Counsel and Secretary

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 5(b)

 

Results Bonus Percentage

 

Percent of
EBITDA

 

Bonus

 

80.0

%

Zero

 

82.0

%

32.5

%

84.0

%

40.0

%

86.0

%

47.5

%

88.0

%

55.0

%

90.0

%

62.5

%

92.0

%

70.0

%

94.0

%

77.5

%

96.0

%

85.0

%

98.0

%

92.5

%

100.0

%

100.0

%

101.0

%

110.0

%

102.0

%

120.0

%

103.0

%

130.0

%

104.0

%

140.0

%

105.0

%

150.0

%

106.0

%

160.0

%

107.0

%

170.0

%

108.0

%

180.0

%

109.0

%

190.0

%

110.0

%

200.0

%

 

--------------------------------------------------------------------------------


 

Schedule 12

 

Geographic Scope of Non-Solicitation

 

The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.

 

--------------------------------------------------------------------------------


 

Schedule 16

 

Notices

 

If to Executive:

To the address as shall most currently appear on the records of the Company

 

 

If to the LIN Companies:

LIN Television Corporation

 

One West Exchange Street

 

Suite 5A

 

Providence, RI 02903

 

Attn: General Counsel

 

Fax: (401) 454-2817

 

--------------------------------------------------------------------------------